Exhibit 10.1



Oxford Industries, Inc.

RESTRICTED STOCK award agreement



(Service-Based)



This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
June __, 2020 (the “Effective Date”), by and between <<Name>> (“Participant”)
and Oxford Industries, Inc., a Georgia corporation (the “Company”), pursuant to
the Oxford Industries, Inc. Amended and Restated Long-Term Stock Incentive Plan
(the “LTIP”).  All capitalized terms have the meanings set forth in the LTIP
unless otherwise specifically provided herein.



WHEREAS, Participant is presently employed by the Company or a Subsidiary; and



WHEREAS, the Nominating, Compensation & Governance Committee (the “Committee”)
of the Board of Directors of the Company has determined that it is appropriate
and in the best interests of the Company and its shareholders to incent certain
selected employees of the Company and/or its Subsidiaries, including
Participant, to remain as employees of the Company and/or its Subsidiaries and
to further align the interests of the shareholders of the Company and its key
employees, such as Participant, by providing these employees with a proprietary
interest in the long-term growth and financial success of Oxford; and



WHEREAS, the Committee has granted to Participant Restricted Shares pursuant to
Article 7 of the LTIP and subject to the terms and conditions of this Agreement;
and



WHEREAS, subject to the terms and conditions of the LTIP, this Agreement sets
forth the terms and conditions of such grant of Restricted Shares from the
Company to Participant.



NOW THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:



1.Award of Restricted Stock



Pursuant to the LTIP, effective on June __, 2020 (the “Grant Date”), the Company
has granted to Participant <<NUMBER>> Restricted Shares, subject to the terms
and conditions of this Agreement.  The Company shall cause to be issued to
Participant such Restricted Shares in Participant’s name, subject to the vesting
and forfeiture conditions of this Agreement.



2.Vesting



(a)Vesting Date.  The “Vesting Date” for Restricted Shares earned pursuant to
this Agreement shall be July 28, 2023, provided, that, if Participant incurs a
Change of Control Termination prior to July 28, 2023, the Vesting Date pursuant
to this Agreement shall be the date of Participant’s Change of Control
Termination.



(b)Definitions.  The following definitions apply for purposes of this Agreement:



--------------------------------------------------------------------------------

(i)“Change of Control Termination” means either (x) Participant’s involuntary
Separation from Service that occurs after a Change of Control and that is
instituted by the Company or a Subsidiary (whichever employs Participant) other
than for Cause, or (y) Participant’s Separation from Service that occurs after a
Change of Control and that is instituted by Participant on account of Good
Reason.



(ii)“Change of Control” shall be deemed to occur as of the first day that any
one or more of the following conditions is satisfied: (v) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), other than the Company or any Subsidiary or
any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of such plan acting as trustee), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing at least 50% of the
total voting power represented by the Company’s then outstanding voting
securities; (w) the commencement by an entity, person or group (other than the
Company or a Subsidiary) of a tender offer or an exchange offer for more than
50% of the outstanding capital stock of the Company; (x) the effective time of
(1) a merger or consolidation of the Company with one or more corporations as a
result of which the holders of the outstanding voting stock of the Company
immediately prior to such merger or consolidation hold less than 50% of the
voting stock of the surviving or resulting corporation, or (2) a transfer of all
or substantially all of the assets of the Company other than to an entity of
which the Company owns at least 80% of the voting stock; (y) individuals who, as
of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
other than the Board; or (z) approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.  Notwithstanding the
foregoing, a Change of Control shall not be deemed to have occurred (A) if its
sole purpose is to change the state of the Company’s incorporation; (B) if its
sole purpose is to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction; or (C) with respect to Participant, if
Participant is part of a purchasing group that effects a Change of Control.



(iii)“Cause” shall mean any one or more of the following: (w) Participant’s
willful failure to substantially perform his or her duties with the Company or
applicable Subsidiary (other than any such failure resulting from Participant’s
Disability), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed his or her duties, and
Participant has failed to remedy the situation within fifteen (15) business days
of such notice; (x) gross negligence in the

2



--------------------------------------------------------------------------------

performance of Participant’s duties which results in material financial harm to
the Company; (y) Participant’s conviction of, or plea of guilty or nolo
contendere, to any felony or any other crime involving the personal enrichment
of Participant at the expense of the Company or shareholders of the Company; or
(z) Participant’s willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise.



(iv)“Good Reason” means any of the following conditions to which Participant
does not consent: (x) a material diminution in Participant’s compensation
opportunities; (y) a material diminution in Participant’s authority, duties or
responsibilities; or (z) a material change in the geographic location at which
Participant must perform the services hereunder.  To Separate from Service on
account of Good Reason, Participant must, within ninety (90) days after the
initial existence of such condition, give the Company or the Subsidiary
(whichever is his or her employer) written notice describing the condition that
Participant believes constitutes Good Reason hereunder and declaring his or her
intention to terminate for Good Reason.  The Company or its Subsidiary
(whichever was notified) will have thirty (30) days to remedy the condition and
prevent the Separation from Service for Good Reason.  If the condition is not
cured within such thirty (30)-day period, Participant’s employment shall be
deemed to be terminated, such that s/he has a Separation from Service for Good
Reason, effective as of the end of such thirty (30)-day period.



(v)“Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986,
as amended.



(vi)“Separation from Service” shall mean a “separation from service” within the
meaning of Section 409A.



(c)Forfeiture.  Except as specifically provided pursuant to Section 2(a) above
or the Committee determines otherwise in its sole discretion, Participant will
completely forfeit his or her right in respect of this Agreement, any Restricted
Shares or Shares granted or that may be issued hereunder and any and all voting
and dividend rights in respect of Restricted Shares or Shares hereunder (and
shall receive no consideration from the Company on account of such forfeiture or
any damages or compensation for the loss or forfeiture of any rights pursuant to
this Agreement or any Restricted Shares or Shares granted or that may be issued
hereunder and any and all voting and dividend rights in respect of Restricted
Shares or Shares hereunder) if his or her employment with the Company and all
Subsidiaries terminates for any reason whatsoever (whether lawfully or in
breach) before July 28, 2023.



(d)Delivery of Shares.  Subject to Section 7, unless Participant’s rights
hereunder are forfeited, including pursuant to Section 2(c), the Company will
transfer physical custody of Shares representing the Restricted Shares awarded,
as reflected in this Agreement, as promptly as practicable after, but in any
event effective as of, the applicable Vesting Date (or if such date is not a
business day, on the next business day) free of any forfeiture restrictions.



3.Voting and Dividend Rights



Subject to Section 2(c), from and after the Grant Date, Participant will have
all voting rights and rights to dividends paid in cash with respect to the
Restricted Shares pursuant to this Agreement.  Such dividends will be paid to
Participant on each date a cash dividend is payable to the Company’s
shareholders.



3



--------------------------------------------------------------------------------

4.Custody of Certificates



Custody of all stock certificates, if any, evidencing Restricted Shares
hereunder shall be retained by the Company, or its designated agent, for so long
as such Restricted Shares are not vested.  The Company shall place a legend on
each certificate or other record evidencing any Restricted Shares restricting
the transfer of such Shares represented thereby.  As soon as practicable after
the Vesting Date, the Company shall remove the restrictive legend and deliver to
Participant stock certificates or other rights evidencing such Shares and the
absence of any forfeiture or transfer restrictions applicable to such Shares.



5.Stock Power



Participant hereby agrees that, at any time upon the Company’s request,
Participant shall deliver to the Company a stock power, endorsed in blank, with
respect to the Restricted Shares not then vested. The Company shall use such
stock power to cancel any Restricted Shares that are not vested pursuant to this
Agreement. The Company shall return such stock power to Participant with respect
to any Restricted Shares that vest hereunder.



6.Adjustments



Restricted Shares granted and evidenced under this Agreement will be subject to
adjustment or substitution in accordance with Section 10 of the LTIP.



7.Code Section 409A Compliance



To the extent applicable, it is intended that all Restricted Shares granted and
evidenced under this Agreement will be exempt from, or alternatively in
compliance with, the provisions of Section 409A.  All Restricted Shares granted
and evidenced under this Agreement will be interpreted and administered in a
manner consistent with this intent, and any provision that would cause an award
or this Agreement or any rights of Participant hereunder to fail to satisfy
Section 409A will have no force and effect until amended to comply with Section
409A (which amendment may be retroactive to the extent permitted by Section 409A
and may be made by the Company without Participant’s consent).  Without
limitation of the foregoing, if any provision of this Agreement would cause
compensation to be includible in Participant’s income pursuant to Section 409A,
then the Company may amend this Agreement in such a way as to cause
substantially similar economic results without causing such inclusion; any such
amendment shall be made by providing notice of such amendment to Participant,
and shall be binding on Participant.



8.Section 83(b)



Except as provided in this Agreement, Restricted Shares granted and evidenced
under this Agreement are not transferable and are subject to a substantial risk
of forfeiture.  Participant may, within the thirty (30) day period after the
Grant Date, in Participant’s sole discretion make an election with the Internal
Revenue Service under Section 83(b) of the Code.  If Participant makes such an
election, Participant will promptly file a copy of such election with the
Company.



9.Non-Transferability



Participant’s interest in this Agreement and any Restricted Shares are not
transferable.  Without limitation of the foregoing, no Restricted Shares or
other rights pursuant to this Agreement may be anticipated, alienated,
encumbered, sold, pledged, assigned, transferred or subjected to any charge or
legal process, and any sale, pledge, assignment or other attempted transfer
shall be null and void.

4



--------------------------------------------------------------------------------

10.Objectives; Administration



(a)Objectives.  This Agreement is being entered into in order to attract, retain
and motivate Participant by providing Participant with a proprietary interest in
the long-term growth and financial success of the Company.



(b)Committee Authority.  The Committee shall mean the committee described in
Article 4 of the LTIP.  The Committee shall have all discretion and authority
necessary or appropriate to interpret the provisions of this Agreement.  



(c)Decisions Binding.  All decisions, determinations and actions of the
Committee in connection with the construction, interpretation, administration or
application of this Agreement shall be final, conclusive and binding on all
persons, including the Company, its shareholders, Participant, and their
respective estates and beneficiaries, and shall be given the maximum deference
permitted by law.



(d)LTIP.  All Restricted Shares and Participant’s rights pursuant to this
Agreement shall, in addition to being subject to the terms and conditions set
forth herein, be subject to the additional terms and conditions of the LTIP, as
in effect on the Effective Date or as may be amended thereafter.  In the event
of any conflict between the terms of this Agreement and the terms of the LTIP,
the LTIP shall control.



(e)No Individual Liability.  No member of the Committee or any officer of the
Company shall be liable for any determination, decision or action made in good
faith with respect to this Agreement or any payment under this Agreement.



11.Electronic Delivery and Signature



Participant consents and agrees to electronic delivery of any LTIP documents,
proxy materials, annual reports and other related documents.  If the Company
establishes procedures for an electronic signature system for delivery and
acceptance of any LTIP documents (including documents relating to any award or
grant made under this Agreement) which comply with applicable laws, Participant
consents to such procedures and agrees that Participant’s electronic signature
is the same as, and shall have the same force and effect as, Participant’s
manual signature.  Participant consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the LTIP or this Agreement, including any
Restricted Shares granted and evidenced under this Agreement.



12.Tax Withholding



The Company and any Subsidiary which acts as Participant’s employer shall have
the right to (a) make deductions from the number of Shares otherwise deliverable
to Participant pursuant to this Agreement (and any other amounts payable under
this Agreement) in an amount sufficient to satisfy withholding of any federal,
state, local or foreign taxes required by law, (b) make deductions from
compensation otherwise payable to Participant, pursuant to this Agreement or
otherwise, in an amount sufficient to satisfy withholding of any federal, state,
local or foreign taxes required by law, including in respect of any dividends
earned and payable to Participant in respect of Restricted Shares granted and
evidenced under this Agreement, (c) take such other action as may be necessary
or appropriate to satisfy any tax or similar required withholding obligations,
and/or (d) enter into such elections as the Company may require or request
immediately before (or within the prescribed time limits) any Shares are issued
to Participant pursuant to this Agreement for the purposes of any taxes.

5



--------------------------------------------------------------------------------

13.No Guarantee of Employment



Any Restricted Shares granted and evidenced under this Agreement will not be
considered salary or other compensation for the purposes of any severance pay or
similar allowance, except where required by law.  This Agreement shall not
confer upon Participant any right with respect to continuance of employment with
the Company or a Subsidiary, nor shall it interfere in any way with any right
that the Company or a Subsidiary would otherwise have to terminate Participant’s
employment at any time.  Notwithstanding any other provision of this Agreement:



(a)the LTIP and this Agreement shall not form any part of any contract of
employment between Participant and the Company or any Subsidiary, and they shall
not confer on Participant any legal or equitable rights (other than those
constituting the Restricted Shares) against the Company or any Subsidiary,
directly or indirectly, or give rise to any cause of action in law or in equity
against the Company or any Subsidiary;



(b)the benefits to Participant under this Agreement shall not form any part of
Participant’s wages or remuneration or count as pay or remuneration for pension
fund or other purposes (unless otherwise specified in such plans); and



(c)except as otherwise expressly set forth herein, in no circumstances will
Participant on ceasing to hold office or employment with the Company or any
Subsidiary be entitled to any compensation for any loss of any right or benefit
or prospective right or benefit under this Agreement which Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.



14.Data Privacy



Information about Participant and Participant’s interest in any Restricted
Shares or Shares granted hereunder or in Participant’s interest in this
Agreement may be collected, recorded and held, used, transferred and disclosed
for any purpose relating to the administration of Participant’s rights pursuant
to this Agreement.  Participant understands and acknowledges that such
processing of the information (which may include Participant’s personal data)
may need to be carried out by the Company, Subsidiaries and third party
administrators whether such persons are located within Participant’s country or
elsewhere, where data protection laws may not be comparable to Participant’s
country of residence.  Participant consents to the processing and transfer of
information relating to Participant and receipt of the Restricted Shares and/or
Shares under this Agreement in any one or more of the ways referred to above.



15.Governing Law



This Agreement will be construed, administered and governed in all respects
under and by the applicable laws of the State of Georgia, without regard to any
conflicts or choice of law rule or principle.



6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Company on the terms and conditions set forth above.



OXFORD INDUSTRIES, INC.



By: _______________________

Title:



I hereby agree to the terms and conditions of this Agreement as a condition of
the award made to me.



Participant





<<Name>>

7



--------------------------------------------------------------------------------